Citation Nr: 0501084	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for fibroid tumors of 
the uterus.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1984, and had later service in the Air Force 
Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2003, the veteran raised the issues of entitlement 
to service connection for a hysterectomy, anxiety with 
depression and thrombocytopenia.  These issues are referred 
to the RO for initial development and adjudication.

The veteran testified at a May 2004 Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, she 
withdrew her claim for service connection for tuberculosis.  
Therefore, the issue of entitlement to service connection for 
tuberculosis is no longer for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During her May 2004 Travel Board hearing before the 
undersigned, the veteran testified that she was receiving 
disability benefits from the Social Security Administration 
(SSA) for the claimed disabilities.  The evidence of record 
does not indicate that the SSA decision or any associated 
medical records have been associated with the veteran's 
claims files.  If such SSA decision and medical records 
exist, they should be obtained and incorporated into the 
claims files.  38 U.S.C. § 5103A (West 2002).  

The Board notes that there is no VA Form 21-8940, Application 
for Increased Compensation Based on Unemployability in the 
claims files.  If not already accomplished, the RO should 
forward a VA Form 21-8940 to the veteran.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claims are REMANDED to 
the RO for the following actions:

1.  The RO should forward a VA Form 21- 
8940, Application for Increased 
Compensation Based on Unemployability, to 
the veteran, if not already accomplished.

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated her 
for her claimed disabilities, and whose 
treatment records are not already of 
record.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folders.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.

3.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.

4.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's claims.  
If any of the issues remain denied, a 
supplemental statement of the case must 
be provided to the veteran and her 
representative.  The RO must ensure that 
the veteran has been properly notified 
what evidence is necessary to 
substantiate each claim, what portion of 
that evidence must be secured by the 
veteran, and what portion will be secured 
by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




